Citation Nr: 1033785	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  08-19 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection/Dependency 
and Indemnity Compensation (DIC) for the Veteran's cause of 
death, to include under the provisions of 38 U.S.C.A. § 1151.

2.  Entitlement to service connection for the Veteran's cause of 
death.

3.  Entitlement to DIC for the Veteran's cause of death under the 
provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to October 
1945, during the World War II.  The Veteran died in January 1989.  
The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision issued by the VA RO 
in St. Paul, Minnesota.  The appellant perfected an appeal of 
that decision.

In July 2010, the appellant testified at a Travel Board hearing 
before the undersigned.  A transcript of this hearing is of 
record. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009) and 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for DIC for the 
Veteran's cause of death is reopened and is remanded and 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In an unappealed May 1997 rating decision, the RO determined 
that new and material evidence had not been received to reopen 
the appellant's cause of the Veteran's death claim.

2.  The evidence received since the May 1997 rating decision is 
new and raises a reasonable possibility of substantiating whether 
there is a causal link between the cause of the Veteran's death 
and service or due to VA treatment.  


CONCLUSIONS OF LAW

1.  The May 1997 rating decision, finding that no new and 
material evidence had been submitted to reopen the appellant's 
cause of the Veteran's death claim, is final.  38 U.S.C.A. § 
7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.201, 20.1103 (2009).

2.  New and material evidence having been received; the claim of 
service connection for Veteran's cause of death is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  Given the Board's 
favorable disposition, granting the appellant's petition to 
reopen, no discussion of VA's duties to notify and assist is 
necessary at this time.

Petition to Reopen

In a May 1997 rating decision, the RO denied the appellant's 
petition to reopen the previously-denied claim for service 
connection for the Veteran's cause of death, finding that no new 
and material evidence had been submitted to reopen the claim.  
The appellant was provided notice of the decision, but did not 
timely appeal that decision; therefore it is final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. 20.1103.

Here, the appellant's most recent petition to reopen her 
previously-denied claim was received in November 2006.  Regarding 
petitions to reopen filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) defines "new" evidence as evidence not previously 
submitted to agency decisionmakers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  As indicated by the regulation cited above, and by judicial 
case law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the claim, 
and is not "merely cumulative" of other evidence that was then of 
record.  This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After evidence 
is determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Here, the last final denial was the May 1997 rating decision.  
Furthermore, for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992).

Moreover, in Hodge v. West, the U. S. Court of Appeals for the 
Federal Circuit (Federal Circuit) stressed that under the 
regulation new evidence could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 155 F.3d. 1356, 1363 (Fed. 
Cir. 1998).  

In the present case, this means that the Board must look at all 
the evidence received since the May 1997 rating decision, which 
was the last final adjudication that disallowed the claim, and 
must consider the additional evidence in the context of all the 
evidence of record.  

The evidence available at the time of the May 1997 rating 
decision consisted of letters from L. C. K. dated in December 
1949 and March 1950; letter from Dr. D. J. R. dated in June 1957; 
letter from Veteran dated in January 1950; letter from 
Dr. S. S. S. dated in March 1989; and letter from Dr. T. S. D. 
dated in February 1997; and various lay statements from the 
appellant.  

In November 2006, the appellant sought to reopen her claim of 
entitlement to service connection cause of the Veteran's death 
under the provisions of 38 U.S.C.A. § 1151.  The evidence now 
includes, in part, additional VA and private treatment records; a 
November 2009 VA examination and February 2010 addendum, the 
appellant's oral testimony given in July 2010; articles 
pertaining to heart disease and peripheral vascular disease and 
written statements in support of her claim.  

Some of the evidence is new and bears directly on the question of 
whether the Veteran's death was related to service or to VA's 
failure to diagnose and treat the Veteran for heart disease.  In 
the Board's opinion, this evidence provides a more complete 
picture of the events surrounding the Veteran's death and, thus, 
is not cumulative or redundant and raises a reasonable 
possibility of substantiating the appellant's claim.  As such, it 
is considered new and material and the claim is reopened.  


ORDER

New and material evidence having been received, the claim for 
service connection/DIC for Veteran's death is reopened and to 
that extent, is granted.


REMAND

The adjudication of the appellant's claim does not end with a 
finding that new and material evidence has been submitted, nor is 
a grant of service connection assured.  Once a claim is reopened, 
the VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for benefits, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A.  

Although the Board sincerely regrets the additional delay, a 
remand is necessary to ensure due process is followed and that 
there is a complete record upon which to decide the appellant's 
claim(s) so that she is afforded every possible consideration.

Initially, the Board notes that the appellant has not received 
proper VCAA notice in compliance with Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  Specific to claims for DIC benefits for the 
cause of the Veteran's death, VA's notice requirements include 
(1) a statement of the conditions, if any, for which a veteran 
was service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
Neither of the notice letters dated in November 2007 and December 
2008 complied with the holding of the Court in Hupp.  
Specifically, the RO failed to inform the appellant of elements 
1, 2 and 3 of the holding in Hupp.  The content of the VCAA 
notice letter should be "tailored," and must respond to the 
particulars of the application submitted.  Here, the appellant's 
claim is based on the service-connected GSW residuals and 
nonservice-connected residuals of shrapnel wounds.  This should 
be rectified on remand.

The Veteran died in January 1989, at the age of 64.  The 
immediate cause of death was atherosclerotic coronary artery 
disease (CAD).  No other significant condition was listed on the 
certificate of death.  At the time of death, service connection 
was in effect for residuals of perforating gunshot wound (GSW) of 
the left upper arm with healed fracture of the humerus, with 
involvement of the deltoid and triceps muscles, Muscle Groups III 
and VI, rated as 30 percent disabling, and for small pigmented 
scars of the right arm, rated as noncompensable.  She also 
asserts that the Veteran suffered from shrapnel wounds sustained 
when his tank ran over a land mine prior to his GSW that should 
have been service connected.  (See March 2007 written statement).

The appellant asserts, in essence, that the Veteran's death is 
related to his service-connected disabilities and other shrapnel 
wounds (that should have been service connected) on a direct 
basis and under the provisions of 1151 due to VA's failure to 
diagnose and/or treat the Veteran's heart disease.  Specifically, 
the appellant contends that the Veteran's service-connected GSW 
to the chest masked the symptoms of his CAD and that, as a 
result, VA medical professionals failed to diagnose and treat the 
disease.  (See December 1989, October 2006, and July 2010 written 
statements).  She also asserts that VA failed to properly work-up 
and diagnose the Veteran's heart condition.  The appellant 
further states that the service-connected GSW was a contributing 
factor in the development of the Veteran's heart disease.  (See 
July 1990 informal hearing presentation). 

To establish service connection for the cause of the Veteran's 
death, evidence must be presented which in some fashion links the 
fatal disease to a period of military service or an already 
service-connected disability.  See 38 U.S.C.A. §§ 1110, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2009).  In short, 
the evidence must show that a service-connected disability was 
either the principal cause or a contributory cause of death.  For 
a service-connected disability to be the principal (primary) 
cause of death, it must singly or with some other condition be 
the immediate or underlying cause or be etiologically related.  A 
contributory cause of death is inherently one not related to the 
principal cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the production 
of death.  For a service-connected disability to constitute a 
contributory cause it must contribute substantially or 
materially; it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Under the provisions of 38 U.S.C.A. § 1151, DIC shall be awarded 
for a qualifying death of a veteran in the same manner as if such 
death were service connected.  For purposes of this section, a 
death is a qualifying death if the death was not the result of a 
veteran's willful misconduct and the death was caused by hospital 
care, medical or surgical treatment, or examination furnished the 
Veteran under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of the 
death was: (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part of 
the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and that 
the Veteran died does not establish cause.  Hospital care, 
medical or surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for which 
the care, treatment, or examination was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural progress.  
Death caused by a veteran's failure to follow properly given 
medical instructions is not caused by hospital care, medical or 
surgical treatment, or examination.  38 C.F.R. § 3.361(c) (2009).

Service treatment records do not reflect treatment for heart 
disease.  December 1944 and September 1945 hospital examinations 
found no heart enlargement, regular rhythm, and no murmur.  Chest 
x-rays dated in September 1945 were negative.

A January 1950 statement, the Veteran complained of pain and 
weakness in the left shoulder radiating down the arm to "the 
fingers at that hand."  He indicated that his arm, hand, and 
fingers tired easily and became numb.  

Reports of VA examinations conducted in March 1946, May 1948, and 
February 1950 showed a normal cardiovascular system.

In January and April 1950 physician's affidavits, J. S. S., M.D., 
indicated that he had been treating the Veteran since September 
1949 for continuous ache of the left shoulder with pain radiating 
down left arm, hands, and fingers.  

Records from East Range Clinics for the period from May 1955 to 
June 1969 reflect numerous complaints of chest pain.  A January 
1959 record showed chest pain left pectoralis secondary to war 
wounds.  A December 1959 treatment record revealed complaints of 
chest pain for three days that had improved on day of 
examination.  The treatment record also noted "pleuritis."  An 
April 1962 treatment record showed upset stomach.  The 
physician's impression was gallbladder trouble or "D.U."  A 
February 1963 treatment record reflected anterior chest pain.  A 
June 1966 treatment record revealed indigestion and chest pain.  
A January 1967 treatment record reflected multiple episodes of 
low chest pain and upper epigastric pain.  Heart, lungs, abdomen, 
rectal, genitalia were found to be normal.  The impression was 
possible angina pectoris.  (Emphasis added).  The Veteran was 
given a trial of Nitroglycerine.  A March 1967 treatment record 
reflects that there was no relief of symptoms from the 
Nitroglycerine.  And, the Veteran had subsequent development of 
pain in the left groin.  A September 1967 treatment record noted 
"anterior and posterior chest pain.  Not related to exertion.  
Muscular."  A June 1969 treatment record noted upset stomach and 
sweating, but no nausea.

In a June 1957 statement, D. J. R., M.D. of East Range Clinics 
stated that it was his impression that the Veteran's previous war 
wound, involving the upper left humerus and the deltoid and the 
biceps muscles, had placed abnormal strain upon the pectoralis 
muscle group.  And, that the strain was causing him pain.

VA treatment records dated from March 1986 to August 1987 reflect 
treatment for various complaints pertaining to the Veteran's 
back, lower extremities, stomach, chest, and depression.  

A March 1986 VA medical certificate reflected complaints of right 
flank pain down the right leg and lower back.  Impression was 
myofascial lower back pain.  The Veteran was hospitalized by VA 
in March 1986 for back pain radiating to the left leg.  The VA 
records showed a history of intermittent claudication, increased 
with exertion, involving both lower limbs, along with a history 
of radiating pain down the left leg on coughing, straining or 
sneezing.  There was no history of trauma to lower back.  The 
Veteran had noticed a gradual progressive weakness of his left 
lower extremity with more pronounced weakness in dorsiflexion and 
eversion of his left foot over the past year.  He also complained 
of associated dysesthesia and sensory numbness involving the 
outer aspect of his left lower limb and the little toe of the 
left foot.  He also complained of left leg weakness and 
cramping/muscle tightness.  His family history was negative for 
hypertension, cerebrovascular accident (CVA), CAD, and diabetes.  
The Veteran was prescribed strict bed rest, muscle relaxants, and 
analgesics in March 1986.  A March 1986 chest x-ray revealed 
normal heart and lungs.  However, a March 1986 
electrocardographic (EKG or ECG) record reflected "old inferior 
infarct...."  A March 1986 myelogram (EMG) revealed a left L4-L5 
extradural defect consistent with a herniated disk.  In April 
1986, the Veteran reported that his symptoms had not resolved and 
underwent evaluation for surgical therapy.  The Veteran was 
diagnosed with a herniated lumbar disc.  A microdiskectomy was 
performed on April 8, 1986 with EKG monitoring.

An April 1986 VA treatment record reflects the Veteran was 
admitted for numbness and pain of the left leg and foot.  His 
blood pressure ranged from 150/92 to 100/60 during his admission.  
A pathologist diagnosed the Veteran with L4-L5 disc, extirpation, 
degeneration.

A June 1986 VA treatment record noted an urgent care visit for 
indigestion, belching, and bloating.  A July 1986 VA treatment 
record reflects complaints of left toe numbness that had not 
changed since lumbar surgery and "stomach complaints."  An 
upper gastrointestinal series (UGI) showed duodenitis and hiatal 
hernia with reflux.  A July 1986 VA treatment record noted 
complaints of indigestion and nausea.  The Veteran also reported 
that he visited the VA two weeks prior for the same complaints-
"simethicone hasn't helped."  The Veteran was diagnosed with a 
gastritis and peptic ulcer disease (PUD).  A September 1986 VA 
record shows that the Veteran took Cimetidine for four weeks and 
symptoms resolved.  Assessment was PUD.  

A February 1988 VA treatment record reflects that the Veteran was 
given Cimetidine and antacids for complaints of stomach pain.  A 
May 1988 VA treatment record reflects complaints of "stomach 
problems."  The record reflected a history of an UGI two years 
ago revealing a small superficial ulcer with evidence of 
duodenitis-hiatal hernia with reflux.  The Veteran was put on 
antacids and Tagamet.  He started to have problems again in 
February.  The Veteran was assessed with gastroesophageal reflux 
disease (GERD) and PUD and history of bilateral flank pain of 
unknown etiology.  At an early June 1998 follow-up for abdominal 
pain.  The Veteran was diagnosed abdominal pain sounds like PUD.  
Later the same month, he was seen for history of burning 
epigastric pain without relief.  A July 1988 VA treatment record 
noted a normal esophagogastroduodenoscopy (EGD).  The Veteran, in 
part, was given antacids and Ranitidine for stomach pain.

A September 1988 VA record reflects treatment for left leg 
weakness and calf cramping.  The Veteran told the VA physician, 
in essence, that the left calf pain preceded his lumbar surgery 
and had not improved.  It was noted that the Veteran "may have 
some TIA [transient ischemic attack] like symptoms."  
Provisional diagnosis was intermittent claudication and vascular 
ischemia.  The Veteran was discharged and the physician noted 
that the Veteran had mild peripheral vascular disease, but that 
it was not severe enough at that time for surgery.  (Emphasis 
added).  It was noted that the Veteran was actually referred to 
the Neurosurgery Clinic, but an appointment error was made in 
Neurology.  The VA physician stated that it was not clear whether 
the Veteran's difficulty was vascular or neurogenic.  He stated 
that if it was neurogenic that not much could be done for the 
condition, but that if it was vascular then suitable medical or 
surgical treatment would be indicated.  The Veteran was referred 
to the vascular clinic.  An October 1988 VA record reflects that 
the Veteran had a vascular appointment in November 1988, but that 
he tried to make an earlier appointment because his leg 
cramps/burning sensation bothered him.  A November 1988 VA 
consultation sheet showed complaints of left knee pain and 
swelling.  An EKG was conducted, which noted a sinus bradycardia 
rate of 58.  The consultation sheet also noted recent vascular 
surgery.  The Veteran was referred to orthopedics for a consult 
from the vascular department for leg pain.  It was noted that the 
Veteran had chronic left knee pain, but denied a history of 
brachycardia.  The treatment record noted, however, that the 
Veteran had a recent vascular surgery evaluation.

A January 9, 1989 EKG reflected "sinus bradycardia with 
occasional premature ventricular complexes; possible left atrial 
enlargement; possible inferior infarct; age undetermined; 
abnormal ECG."  (Emphasis added).  A January 10, 1989 VA 
treatment record reflects that the Veteran was referred to 
orthopedics for his leg pain by the vascular department.  A 
January 1989 orthopedics consultation reflects complaints of 
burning pain left anterior compartment, diminished pulses, and 
pain relieved by rest.  The provisional diagnosis was that the 
leg pain was not likely related to bone or joint and "etiology 
classic for TA claudication."  Then, the Veteran was` referred 
back to the vascular department for consultation on the same day.  
The orthopedics department, in part, requested that the vascular 
department to rule out vascular claudication.  A January 1989 
radiographic report of the left knee showed extensive vascular 
calcification.  From the record, it appears that the VA 
discharged the Veteran; he died three days later.
 
A March 1989 written statement from Dr. S. S. S., a private 
physician, stated that the Veteran underwent a pre-operative 
physical examination in February 1985 in preparation for surgery 
of the prostate.  Dr. S. S. S. completed an EKG that showed 
evidence of a possible old inferior myocardial infarction.  He 
discussed the possibility of underlying CAD and that the Veteran 
may have had a silent heart attack that he was unaware of.  At 
the request of the Veteran, Dr. S. S. S. forwarded a complete 
copy of his medical evaluation to Dr. W. for follow-up.  The 
Board notes that Dr. S. S. S's. history, EKG, and physical 
reflecting a premature atrial contraction and left ventricular 
hypertrophy were associated with the Veteran's VA treatment 
records at least as early as March 1986.  (Emphasis added).

A January 1989 autopsy report reflects, in part, the Veteran was 
a 64-year-old male with no known cardiac disease.  Upon 
examination, the Veteran had severe coronary artery 
artherosclerosis with greater than 95 percent occlusion of the 
right, left anterior descending, and left circumflex coronary 
arteries (i.e., diffuse atherosclerosis).  The report also noted 
healed subendocardial infarction, left anterior lateral free wall 
and mild aortic atherosclerosis.

In a February 1997 statement, submitted by the appellant, Dr. 
T. S. D. stated that he was unable to establish a link between 
the Veteran's complaints of chest and arm pain on numerous 
occasions over a long period of time, Dr. D. J. R. conclusion in 
1957 and any delay or failure to diagnosis the presence of CAD 
that resulted in his death in 1989.  

A November 2009 VA opinion, reflects, in part, that there was no 
evidence of fault, carelessness, negligence, lack of proper 
skill, or error on the part of the VA medical center in the care 
of the Veteran prior to his untimely death in January 1989.  The 
VA physician's rationale was primarily premised on the following:

While in retrospect, a work up for cardiac disease 
might have found treatable disease which could have 
been treated and death could have been delayed, the 
work up of cardiac disease has certain risk including 
death.  These risks are worth taking only with clear 
indications of possible cardiac disease.  In this 
case, there was no clear indication to recommended 
work up for cardiac disease.  The [Veteran] had gone 
through a stressful event, the prostate surgery and 
subsequent radiation without problems.  He had no 
changes on his EKG and his chest pain and epigastric 
burning sensation had a clearly diagnosed cause, his 
ulcer. 

The VA examiner amended his opinion in February 2010 to 
address the September 1988 VA treatment record that 
reflected a provisional diagnosis of intermittent 
claudication and vascular ischemia and noted TIA symptoms.  
The VA examiner stated, in essence, that "there were no 
symptoms referable to cardiac disease" as of September 1988 
when the Veteran was evaluated by the vascular department 
and it was determined that the peripheral vascular disease 
did not warrant treatment at that time.  He further noted 
that in retrospect the Veteran had cardiac disease, but 
that VA healthcare providers were providing care based on 
the symptoms presented at that time and that the work done 
by the vascular and orthopedic departments was an attempt 
to resolve the issue of the knee pain and to what degree 
the knee pathology and the peripheral vascular disease were 
contributing to his symptoms.  He concluded that "[d]uring 
this time, there were no cardiac symptoms present to prompt 
a greater urgency for additional work up in particular a 
cardiac work up."

Once VA undertakes the effort to obtain an opinion and/or 
examination, it must provide an adequate one.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  In this regard, the Board 
finds that a VA opinion rendered by a specialist is warranted in 
the instant case in light of the complexity of the appellant's 
claim(s).  The VA treatment records during the pertinent time 
period contained copies of private records showing an abnormal 
EKG done in February 1985, as well as its own records showing 
abnormal EKGs in March 1986 and January 1989 that are, in part, 
indicative of an old inferior infarct and/or possible myocardial 
infarction.  (See February 1985, March 1986, and January 1989 
EKGs and March 1989 written statement from Dr. S. S. S.).  Thus, 
the VA examiner's reliance that there were no changes on the 
Veteran's EKGs is misplaced in that the radiological testing 
reflect that the Veteran was not at baseline when he started 
receiving VA treatment (as confirmed by subsequent VA EKGs in 
March 1986 and January 1989).  Although the VA physician in his 
addendum opinion addressed the September 1988 VA treatment record 
that reflected a provisional diagnosis of intermittent 
claudication and vascular ischemia and noted TIA symptoms; his 
conclusion that there were no cardiac symptoms present at that 
time to prompt greater urgency for additional cardiac work-up 
appears inconsistent in light of the evidence of two previous 
abnormal EKGs in February 1985 and March 1986 combined with the 
fact that peripheral vascular disease is a risk factor for CAD.  
Thus, the Board finds the November 2009 VA medical opinion and 
addendum inadequate.  As such, a remand is warranted for another 
medical opinion from a cardiologist.  (Emphasis added).

In providing the requested medical opinions, the cardiologist may 
wish to consult the summary of the evidence set forth above.  The 
Board cautions the cardiologist that the summary of evidence is 
in no way a substitution for a thorough review of the claims 
file.

Moreover, the Board notes that the record reflects that the 
Veteran had received Social Security Administration (SSA) 
disability benefits, which may be pertinent to the issues 
remaining on appeal.  Specifically, a December 1989 written 
statement from the appellant, in part, noted that the SSA records 
reflected that the Veteran had an increase of severity of chest 
pain/heart disease that coincided with extreme leg pain and 
severe abdominal discomfort.  There is no evidence of VA having 
made efforts to obtain these records.  SSA records must be 
obtained before a decision on the claim can be made.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant and her 
representative a VCAA-compliant notice 
letter that provides: (1) a statement of 
the conditions, if any, for which a Veteran 
was service-connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate a 
cause of death claim based on a previously 
service-connected condition; and (3) an 
explanation of the evidence and information 
required to substantiate a cause of death 
claim based on a condition not yet service 
connected.  The notice letter should be 
sufficiently "tailored," and must respond 
to the particulars of the application 
submitted, as outlined by the Court in 
Hupp, cited to above.

2.  Request from SSA copies of any 
decision(s) and all medical records 
underlying any such decision(s) submitted, 
or obtained, in support of any claim for 
disability/supplemental income benefits by 
the Veteran, following procedures set forth 
in 38 C.F.R. § 3.159(c).  All 
records/responses received should be 
associated with the claims file.

3.  If any records sought are not obtained, 
notify the appellant and her representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  After completion of 1, 2 and 3 above, 
send the Veteran's claims file for review 
by a cardiologist for the purpose of 
preparing an opinion addressing the events 
surrounding the Veteran's death to 
determine whether his death is likely 
related to military service or a service-
related disability or whether VA's failure 
to diagnose and treat the Veteran's heart 
disease led to his death.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available 
to the cardiologist, and the report of 
examination should include discussion 
of the Veteran's documented medical 
history and the appellant's assertions.  

After a thorough review of the claims file 
and the appellant's contentions, the 
cardiologist should render an opinion as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) that 
the Veteran's cause of death is related to 
his military service, to include a not yet 
service-connected disability (residuals of 
shrapnel wounds) or that the principal or a 
contributory cause of the Veteran's death 
was the residuals of service-connected GSW 
of the left upper arm with healed fracture 
of the humerus, with involvement of the 
deltoid and triceps muscles, Muscle Groups 
III and VI, to include whether the service-
connected GSW residuals masked the symptoms 
of his CAD.  Based on the factual evidence 
of record, the cardiologist should indicate 
the clinical onset of the Veteran's CAD.

In addition, based on the factual evidence 
of record, the cardiologist also should 
render an opinion as to: 

(1) Whether it as likely as not (a 50 
percent or greater probability) that VA 
healthcare providers failed to diagnose the 
Veteran's CAD on one or more occasions from 
February 1985 until his death in January 
1989.  If so, did such failure to diagnose 
constitute carelessness, negligence, lack 
of proper skill, error in judgment or 
similar instance of fault on the part of 
VA?  (In other words, is it as likely as 
not that but for VA's carelessness, 
negligence, lack of proper skill, error in 
judgment or similar instance of fault on 
the part of VA, the Veteran would not have 
died in January 1989 due to VA's failure to 
properly evaluate the Veteran for heart 
disease earlier?).

(2) If the response to the first part of 1 
above is affirmative, is it as likely as 
not (a 50 percent or greater probability) 
that VA's failure to diagnose and treat the 
Veteran's CAD earlier would have altered 
the outcome, or would the Veteran's death 
most likely have occurred in January 1989 
in any event.  

(3) Is it as likely as not (a 50 percent 
or greater probability) that an event 
associated with VA's treatment of the 
Veteran, which was not reasonably 
foreseeable, was the proximate cause of the 
Veteran's death?  If the response is 
affirmative, please identify the event not 
reasonably foreseeable.  That is to say, 
was the Veteran's death an event that a 
reasonable healthcare provider would not 
have considered to be an ordinary risk?

The cardiologist should also opine as to 
whether VA's failure to timely diagnose and 
properly treat the Veteran's CAD 
proximately caused the continuance or 
natural progression of the disease 
resulting in the Veteran's death.  In 
giving an opinion, the cardiologist should 
specifically comment on the research 
articles submitted by the appellant and her 
contentions.  The cardiologist should 
attempt to reconcile any conflicting 
medical opinions in this case, to that end, 
he/she should specifically address all 
supportive and contrary medical 
observations and opinions of record, 
including the November 2009 VA opinion as 
addended in February 2010, Dr. T. S. D.'s 
February 1997 opinion, and Dr. D. J. R.'s 
June 1957 statement.

The cardiologist should set forth all 
examination findings, along with his/her 
credentials and a complete rationale for 
the conclusions reached, in a printed 
report.  If any requested opinion cannot be 
provided, he/she should clearly state the 
reason(s) why.

5.  After completion of the above, and any 
additional notification and development 
deemed warranted, readjudicate the issues 
of entitlement to service connection for 
the Veteran's cause of death and for 
entitlement to DIC under the provisions of 
38 U.S.C.A.§ 1151.  If any benefit sought 
on appeal remains denied, furnish the 
appellant and her representative a 
supplemental statement of the case and give 
them an appropriate time period to respond 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


